 Case 1:17-mc-00014-JJM Document 27 Filed 01/28/19 Page 1 of 4 PageID #: 347



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF RHODE ISLAND

RICHARD PAIVA                                                 :
     Plaintiff                                                :
                                                              :
               v.                                             :              C.A. 17-14-JJM
                                                              :
RHODE ISLAND DEPARTMENT OF                                    :
CORRECTIONS                                                   :
    Defendants

     DEFENDANT’S RESPONSE PURSUANT TO THIS COURT’S MANDATE OF
                         DECEMBER 27, 2018


       The Defendant is filing the instant response pursuant to this Court’s order dated December

27, 2018, concerning Richard Paiva’s submission and motion for further relief.


       Plaintiff has filed for relief (contempt) relying on a 1972 consent decree which established

regulations governing disciplinary, classification and mail procedures at the Adult Correctional

Institutions, the so called “Morris Rules.” See Morris v. Travisono, 373 F. Supp. 177, (D. R.I.

1974). In 1975 the United States Court of Appeals for the First Circuit affirmed this court’s

injunction imposed on prison officials from suspending the Morris Rules. Morris v. Travisono,

509 F.2d 1358 (1st Cir. 1975). Plaintiff alleges that the Department of Corrections has, without this

Court’s consent, enacted new policies pertaining to inmate classification and discipline. See

Plaintiff’s motion for further relief, Pgs. 7-15; that in doing so, the Department has terminated the

Morris Rules in violation of the permanent injunction. id. at 7. In support of his motion, Plaintiff

cites to several provisions from the Department’s classification and disciplinary policies and

compares them to the provisions of the Morris Rules. Plaintiff does not allege that he has been in

any way harmed by the alleged policy revisions.
 Case 1:17-mc-00014-JJM Document 27 Filed 01/28/19 Page 2 of 4 PageID #: 348



       This Honorable Court has recently addressed the jurisdictional issues concerning the

Morris Rules. In Pona v. Weeden, this Court adopted the report and recommendation issued by

U.S. Magistrate Judge Patricia A. Sullivan on June 29, 2017. Pona v. Weeden, No. 16-612S, 2017

U.S. Dist. LEXIS 121093, at *11 (D.R.I. June 29, 2017) (Sullivan, Mag. J.), report and

recommendation adopted No. 16-612 S, 2017 U.S. Dist. LEXIS 120544 (D.R.I. Aug. 1, 2017).

The Court pointed out that the Morris Rules were initially drafted by this Court in 1970 as part of

an interim decree in settlement for a conditions suit brought by a number of inmates at the ACI;

that the Rules were promulgated pursuant to the Rhode Island Administrative Procedures Act; that

due to the ACI suspending the Morris Rules following a riot, this Court entered an injunction

against prison officials prohibiting further suspensions. Id. at 6-7, citing Morris v. Travisono, 373

F. Supp. 177, 185 (D.R.I. 1974), aff’d 509 F.2d 1358 (1st Cir. 1975). The First Circuit in upholding

the imposition of the injunction noted that it was inappropriate to restrict prison officials to make

a wide range of decisions that do not reach a Constitutional dimension and that “not all changes in

the Morris Rules should require [the Court’s] approval.” Id. at 1362.

       In Pona, Magistrate Judge Sullivan noted that the running of state detention facilities and

the imposition of discipline are state functions only subject to Federal authority when “paramount

federal constitutional or statutory rights supervene.” R&R P. 7, citing Cugini v. Ventetuolo, 781

F. Supp. 107, 114 (D.R.I.). Moreover, this Court has held that prisoners seeking enforcement of

the Morris Rules or claims alleging that they have been violated belong in state court due to their

promulgation under state law and that this Court lacks jurisdiction over the same. Id., citing Doctor

v. Wall, 143 F. Supp. 2d 203, 206-08 (D.R.I. 2001).


       Furthermore, Magistrate Sullivan correctly pointed out in Pona, that the Eleventh

Amendment to the United States Constitution,

                                                 2
 Case 1:17-mc-00014-JJM Document 27 Filed 01/28/19 Page 3 of 4 PageID #: 349



       “precludes federal courts from determining whether state officers have failed to
       comply with state law. Id. at 551. Equally important is L’Heureux’s focus on the
       long line of post-Morris decisions issued by the United States Supreme Court,
       which make clear that the Morris Rules are not grounded in the requirements of the
       Constitution. Id. at 551-52 (“the director of the DOC had unfettered discretion in
       making classification determinations and . . . as a consequence no protected liberty
       interest in such classification determinations existed. A Fourteenth Amendment
       liberty interest we held "arises only when a state places substantive limits on official
       discretion . . . .”) (citing Sandin v. Conner, 515 U.S. 472, 115 S. Ct. 2293, 132 L.
       Ed. 2d 418 (1995) and other decisions). This Court must defer to L’Heureux’s
       interpretation of Rhode Island law as excluding internal ACI rule-making,
       classification and disciplinary proceedings from the scope of the APA. 708 A.2d at
       553. Similarly, this Court must defer to the L’Heureux holding that, absent a
       constitutional or statutory liberty interest, the Morris Rules are not enforceable as a
       matter of state administrative procedure. 708 A.2d at 552-53.

Pona, No. 16-612S, 2017 U.S. Dist. LEXIS 121093, at *11.

       Moreover, the Unites States Court of Appeals for the First Circuit in Heon v. Vose,

No. 95-2137, August 12, 1996, acknowledged that a prisoner cannot rely on the Morris

Rules, to assert the existence of a state created liberty interest protected under the United

States Constitution. See attached, Heon v. Vose, No. 95-2137, August 12, 1996. The First

Circuit in Heon held that since the United States Supreme Court holding in Sandin v

Connor, 115 S. Ct. 2293 (1995), a prisoner must demonstrate that prison officials imposed

an “’atypical and significant hardship . . . . in relation to the ordinary incidents of prison

life’”, to demonstrate a protected Liberty interest. id. at 2300. Thus the question of

whether the 1975 Morris injunction remains in effect is essentially moot due to the

subsequent United States Supreme Court precedent. The Department has made revisions

to its internal classification and disciplinary policies in executing its state function of

operating a prison. Plaintiff has failed to show, or state a claim, that these internal policy

revisions resulted in some type of harm rising to a constitutional dimension or the

imposition of an “atypical and significant hardship”.



                                                  3
 Case 1:17-mc-00014-JJM Document 27 Filed 01/28/19 Page 4 of 4 PageID #: 350



       Accordingly, this Court has properly held that it does not maintain jurisdiction over

Morris Rules claims including the Plaintiff’s claim relative to the 1975 Morris injunction.

Supreme Court precedent has revised the analysis utilized in determining whether State

regulations give rise to a protected Liberty interest.

                                               R.I. DEPARTMENT OF CORRECTIONS,
                                               By its Attorney,

                                               /s/ Michael B. Grant

                                               Michael B. Grant, Esquire (#3864)
                                               R.I Department of Corrections
                                               40 Howard Avenue
                                               Cranston, Rhode Island 02920
                                               TEL: (401) 462-0145
                                               FAX: (401) 462-2583



                                        CERTIFICATION

        I hereby certify that I filed the within document via the ECF filing system and that a copy
is available for viewing and downloading. On 1/28/19, I have also caused a copy to be mailed to:

Richard Lee Paiva, pro se
ACI – High Security Center
P.O. Box 8200
Cranston, RI 02920




                                                         _____________________________




                                                  4
